DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 12/09/2020 are acceptable for examination proceedings.

Response to Arguments
4.	Applicant’s arguments, see the remarks, filed on 12/22/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tanase et al. (US Pub. Nº 2014/0292861).

 5.	The Examiner acknowledged in the previous office correspondence that the Suzuki reference was silent about the amendments made to current claim 1 (the limitations of previous claim 4). Furthermore, the Applicant did not address the rejection of previous claim 4. A mere statement of the combination of the Tanase et al. reference with the Suzuki reference does not establish the non-obviousness.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub. Nº 2012/0194590), in view of Tanase et al. (US Pub. Nº 2014/0292861).

9.	Regarding independent claim 1: Suzuki disclosed a liquid discharge apparatus ([0024], line 1; also see Fig. 1, reference 101) comprising: 
 	a liquid discharge head configured to discharge liquid from a plurality of nozzles ([0025], lines 1-2; also see Fig. 1, reference 10) onto a recording medium (Fig. 1, reference P); 
 	a scanning device configured to move at least one of the recording medium and the liquid discharge head to perform scanning ([0024], lines 5-8; also see Fig. 1, reference 16); 
 	10a storage device ([0032], lines 5-6) configured to store a plurality of mask patterns ([0066], lines 23-26) to change a discharge amount and a discharge size of the liquid from the liquid discharge head ([0066], lines 27-31); and 
 	circuitry ([0044], lines 1-3) configured to: 

 	 	create dot data from the image data and determine the discharge size of the 15liquid to be discharged from the liquid discharge head, based on the dot data and one of the plurality of mask patterns ([0066], lines 27-31).
 	Suzuki is silent about 30calculating a logical product of input droplet size of the dot data and any one of the plurality of mask patterns to change a size of dot data to be output.
 	Tanase et al. disclosed a liquid discharge apparatus (see Fig. 2), comprising a liquid discharge head (Fig. 2, reference 30) and a controller (Fig. 1, reference 10), configured to change print dot data based on a mask pattern, by calculating a logical product of the dot data and the mask patterns to change the dot data to be output ([0072], lines 1-2, the size of each pixel position is changed based on the result of the logical product for that pixel position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanase et al. with those of Suzuki by applying the mask pattern through logical product in order to improve the processing speed of the liquid discharge apparatus.

10.	Regarding claim 2: The combination of Suzuki and Tanase et al. disclosed the liquid discharge apparatus according to claim 1, wherein the storage device is configured to store (Suzuki [0066], lines 23-26) a first mask pattern for discharging 20no liquid from the liquid discharge head (Suzuki [0066], lines 35-37), a second mask pattern for discharging the liquid without changing the discharge size of the liquid from the liquid discharge head (Suzuki [0049], lines 6-10; also see Fig. 4, step S10), and a third mask pattern for discharging the liquid with changing the discharge size of the liquid from the liquid discharge head (Suzuki [0049], lines 10-17).



12.	Regarding claim 5: The combination of Suzuki and Tanase et al. disclosed the liquid discharge apparatus according to claim 1, wherein the circuitry is configured to change a size of dot data to be output, 35according to a value of the plurality of mask patterns (Suzuki [0066], lines 27-31; a size of the dot data is changed according to the respective value of the patterns as stored in memory).

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub. Nº 2012/0194590), in view of Tanase et al. (US Pub. Nº 2014/0292861).

14.	Regarding independent claim 6: Suzuki disclosed a liquid discharge method comprising:
 	moving at least one of a recording medium (Fig. 1, reference P) and a liquid discharge head ([0025], lines 1-2; also see Fig. 1, reference 10) to perform scanning ([0024], lines 5-8; also see Fig. 1, reference 16); 
 	5acquiring image data ([0033], lines 14-16 and [0066], lines 13-15); 
 	creating dot data from the image data ([0066], lines 27-31); 
 	selecting one of a first mask pattern for discharging no liquid from the liquid discharge head based on the dot data ([0066], lines 35-37), a second mask pattern for discharging the liquid without changing a discharge size of the liquid from the liquid discharge head ([0049], lines 6-10; also see Fig. 4, step S10), and a third mask 10pattern for discharging the liquid with changing the discharge size of the liquid from the liquid discharge head ([0049], lines 10-17);  	determining the discharge size of the liquid to be discharged from the liquid discharge head based on the dot data and the one of the first mask pattern, the second mask pattern, and the third mask pattern selected by the selecting ([0066], lines 27-31).
 	Suzuki is silent about 30calculating a logical product of input droplet size of the dot data and any one of the plurality of mask patterns to change a size of dot data to be output.
 	Tanase et al. disclosed a liquid discharge apparatus (see Fig. 2), comprising a liquid discharge head (Fig. 2, reference 30) and a controller (Fig. 1, reference 10), configured to change print dot data based on a mask pattern, by calculating a logical product of the dot data and the mask patterns to change the dot data to be output ([0072], lines 1-2, the size of each pixel position is changed based on the result of the logical product for that pixel position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanase et al. with those of Suzuki by applying the mask pattern through logical product in order to improve the processing speed of the liquid discharge apparatus.

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub. Nº 2012/0194590), in view of Tanase et al. (US Pub. Nº 2014/0292861).

16.	Regarding independent claim 7: Suzuki disclosed a non-transitory storage medium storing computer-readable program code ([0032], lines 5-6) for causing a liquid discharge apparatus ([0024], line 1; also see Fig. 1, reference 101) to execute: 
 	moving at least one of a recording medium (Fig. 1, reference P) and a liquid discharge head ([0025], lines 1-2; also see Fig. 1, reference 10) to perform scanning ([0024], lines 5-8; also see Fig. 1, reference 16); 
 	20acquiring image data ([0033], lines 14-16 and [0066], lines 13-15); 
 	creating dot data from the image data ([0066], lines 27-31); 
 	selecting one of a first mask pattern for discharging no liquid from the liquid discharge head based on the dot data ([0066], lines 35-37), a second mask pattern for discharging the liquid without changing a discharge size of the liquid from the liquid discharge head ([0049], lines 6-10; also see Fig. 4, step S10), and a third mask 25pattern for discharging the liquid with changing the discharge size of the liquid from the liquid discharge head ([0049], lines 10-17);
 	determining the discharge size of the liquid to be discharged from the liquid discharge head based on the dot data and the one of the first mask pattern, the second mask pattern, and the third mask pattern selected by the selecting ([0066], lines 27-31).
	Suzuki is silent about 30calculating a logical product of input droplet size of the dot data and any one of the plurality of mask patterns to change a size of dot data to be output.
 	Tanase et al. disclosed a liquid discharge apparatus (see Fig. 2), comprising a liquid discharge head (Fig. 2, reference 30) and a controller (Fig. 1, reference 10), configured to change print dot data based on a mask pattern, by calculating a logical product of the dot data and the mask patterns to change the dot data to be output ([0072], lines 1-2, the size of each pixel position is changed based on the result of the logical product for that pixel position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanase et al. with those of Suzuki by applying the mask pattern through logical product in order to improve the processing speed of the liquid discharge apparatus.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853